--------------------------------------------------------------------------------

Exhibit 10.1


MANAGEMENT SERVICES AGREEMENT
 
This MANAGEMENT SERVICES AGREEMENT (“Agreement”) is made and entered into to be
effective as of the 15th day of January, 2020, by and between Husker Ag, LLC, a
Nebraska limited liability company (“Husker Ag”) and Lincolnway Energy, LLC, an
Iowa limited liability company (“LWE”) and is as follows:
 
RECITALS
 
1.           WHEREAS, Husker Ag currently owns and operates an ethanol facility;
and LWE currently owns and operates an ethanol facility; and
 
2.           WHEREAS, LWE desires to obtain management services; and
 
3.        WHEREAS, each requires terms and conditions as necessary to protect
each company’s confidential/proprietary/trade secret information; and such terms
and conditions as will cause all management employees to respect the separate
interests and objectives of each company; and
 
4.          WHEREAS, the parties have had discussions regarding such management
services, have reached agreement as to the same, and wish to put their
understandings and agreements in writing.
 
NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:
 
1.          MANAGEMENT SERVICES. Husker Ag shall provide management services to
LWE with respect to the following job descriptions and titles:
 


(a)
Positions Provided by Husker Ag to LWE. Husker Ag shall provide to LWE the
following management positions and services, to‑wit:

 


(i)
General Manager (GM);

 


(ii)
Environmental Health and Safety Manager;

 


(iii)
Commodity Risk Manager ((i) through (iii), individually a “Manager” and
collectively, the “Managers”); and

 


(iv)
Other staffing as mutually determined from time to time.

 
Husker Ag and the LWE Board of Directors (the “LWE Board”) will review
management services requirements quarterly to determine the appropriate
services, positions and personnel required.
 


(b)
Time Commitment.

 


(i)
Each Manager and each other person providing services shall devote such time as
is reasonably necessary to perform the services for LWE.

 
1

--------------------------------------------------------------------------------


(ii)
Approximate hours worked per week by each position and each service provided, as
applicable, shall be reported to LWE no less than quarterly.

 


(c)
Reporting and Organization. Each person filling one of the above described
positions shall report as follows:

 


(i)
The GM shall report directly to the LWE Board.

 


(ii)
The other two Managers shall report to the GM.

 


(iii)
The GM shall be solely responsible for hiring and firing of the Managers as well
as LWE employees. The GM shall provide reasonable advance notice to the LWE
Board of any change of the Managers.

 


(iv)
Nothing herein is intended to create an employment contract, or guaranty of
employment, or a guaranty of employment for any length of time to any person.
Each person providing management services hereunder shall, at all times, remain
the employee of Husker Ag designated to provide services as stated herein.

 
2.           TERM AND TERMINATION. The initial term of this Agreement, subject
to the remaining terms and conditions hereof, shall be for 4 months from the
effective date as stated in the preamble hereof. With respect to the term and
termination hereof:
 


(a)
Renewal. At the expiration of the initial term, this Agreement shall continue
from year to year under its then existing conditions unless and until a party
hereto gives the other no less than ninety (90) days written notice of
termination prior to expiration of the initial term or of the one-year extension
then in effect (a “Non-renewal Notice Date”).

 


(b)
Termination for Cause. Notwithstanding the foregoing, this Agreement may be
terminated for cause, as follows:

 


(i)
If a party seeks to terminate this Agreement for cause, it shall deliver to the
other party written notice of termination; which notice shall describe the basis
for determining cause exists; and which notice shall provide 30‑days’ notice and
opportunity to cure. In the event that basis for determining cause has not been
cured to the reasonable satisfaction of the party giving notice within 30 days,
then the party may deliver notice that this Agreement has been terminated.

 
2

--------------------------------------------------------------------------------


(ii)
Cause means:

 

  (A)
A material breach of this Agreement. Material breach shall be:

 


a.
Any Manager individually or the Managers collectively failing to provide a
commercially reasonable level of service necessary for the operation of LWE’s
business;

 


b.
A failure of a party (to include failure of the person being provided by a
party) to comply with applicable laws or regulations;

 


c.
a willful breach by a party (to include a person being provided by a party) of a
term of this Agreement;

 


d.
or acts or conduct by a party (to include a person being provided by a party)
which demonstrates intentional misconduct, reckless misconduct or grossly
negligent misconduct.

 


(B)
A deadlock in the management of LWE. Deadlock shall be the occurrence of
disagreements among members of the LWE Board which, in the opinion of the Husker
Ag Board, has impaired the ability of the management team to carry out the
policies and/or procedures as directed by one or both Boards of Directors.

 


(c)
Return of Confidential Information. Upon termination each party shall return to
the other all of the other’s Confidential Information that may be in possession
of the returning party.

 


(d)
Surviving Obligations. Payment of any reimbursement obligations which have
accrued and are unpaid as of the date of termination, together with the
obligations of the parties as set forth at Sections 4–7 hereof, shall survive
termination hereof. In all other respects the obligations of the parties to each
other shall cease upon termination hereof.

 
3.           REIMBURSEMENT. The parties intend and agree that compensation by
LWE to Husker Ag shall occur as follows:
 


(a)
Compensation. Husker Ag shall be responsible for and shall directly pay salary,
wages, and/or benefits to the persons providing the management services
hereunder.

 


(b)
Payment for Management Services. LWE shall pay Husker Ag Thirty-Six Thousand and
no/100 Dollars ($36,000.00) per month for the initial term for the management
services provided hereunder. Prior to the last day to provide a Non-renewal
Notice, the parties shall agree on compensation for each succeeding year.

 
3

--------------------------------------------------------------------------------


(i)
Unless otherwise agreed by the applicable Non-Renewal Notice Date, for any
renewal term, LWE shall pay Husker Ag one-half (1/2) of the total salary,
bonuses, and other expenses and costs (including all benefits and tax
contributions) incurred by Husker Ag for the three Managers. Such will be paid
on an estimated monthly basis with a “true up” occurring as soon as possible at
the end of each fiscal year of Husker Ag.

 


(c)
Reimbursement of Costs. Any costs incurred in providing the management services,
outside the scope of normal duties and activities, shall be reimbursed by LWE to
Husker Ag based on actual cost, with documentation provided pursuant to LWE’s
procedures. Such costs include, but are not limited to, mileage and hotel rooms.

 


(d)
Payment. Payment by LWE to Husker Ag for all amounts due Husker Ag, shall occur
on the 10th day of each month. Payments for any partial month(s) of services
shall be prorated.

 


(e)
Early Termination.

 


(i)
The parties are in discussions regarding a capital transaction, which, as
presently contemplated, would require approval by holders of LWE limited
liability company units (“Unitholders”). In the event the Unitholders do not
approve a transaction approved by Husker Ag and the LWE Board, either party will
have the right to terminate this Agreement on 90 days’ written notice.

 


(ii)
In the event of a change of control of LWE (other than an acquisition of control
by Husker Ag), LWE shall have the right to terminate this Agreement on 90 days’
written notice.

 
4.          SEPARATE RIGHTS AND RESPONSIBILITIES OF Husker Ag and Lincolnway
Energy. The parties agree that to the following reservation of their separate
rights and statement of their separate responsibilities, to‑wit:
 


(a)
Separate Authority. Nothing herein shall be construed as a grant of authority by
Husker Ag as to LWE, or by LWE as to Husker Ag, to make any management or other
business decision for the other; or to exercise or seek to exercise a
controlling influence over any management policies of the other.

 


(b)
Preserve Competition. Husker Ag and LWE acknowledge that they are competing
business entities with different ownership. The GM shall be advised by Husker Ag
to observe all laws related to price and/or competition in carrying out this
Agreement; and to implement such processes to ensure ongoing compliance with
such laws by all employees providing management services hereunder.

 
4

--------------------------------------------------------------------------------


(c)
Insurance. During the term hereof each party shall maintain Workers’
Compensation Insurance at statutory limits; as well as comprehensive liability
insurance for all injuries or property damage which may occur on account of
services performed hereunder - with such insurance having mutually acceptable
terms and limits; with each party being named as an additional insured of the
other (except regarding the Worker’s Compensation policy whereby each party
shall add the Alternate Employer endorsement to the respective Worker’s
Compensation policy naming the other party as the Alternate Employer); with such
policies having an endorsement of no cancellation without notice to both parties
hereto; and said policies having a Waiver of Subrogation on all policies,
including the property, where allowed by law.

 
5.          CONFIDENTIALITY AND COMPETITION COVENANTS. With respect to
confidentiality and competition covenants, the parties agree:
 


(a)
Confidentiality.

 


(i)
Each person providing management services hereunder shall protect from
unauthorized disclosure – either to third parties (with respect to management
services), or to Husker Ag or LWE as the case may be (with respect to
information that is beyond the scope of management service) – information which
Husker Ag and/or LWE consider non-public, confidential, or proprietary in
nature. Such non-public, confidential, and/or proprietary information
(collectively “Confidential Information”) may include, without limitation,
customer lists, contracts, planning and financial information, business plans
and strategies, marketing plans, development plans, technical and business
information, customer information, pricing information, sales information, any
formulas/devices/methods/techniques, or other information which has independent
economic value because of not being generally known, and which Husker Ag or LWE,
as the case may be, has protected through reasonable efforts regarding
maintenance of secrecy.

 


(ii)
The parties agree that Confidential Information shall not include: information
that, at the time of disclosure hereunder, is in the public domain; information
that, after disclosure hereunder, enters the public domain other than by breach
of this Agreement or the obligation of confidentiality stated herein;
information that, prior to disclosure hereunder, was already in a party’s
possession, either without limitation on disclosure to others or subsequently
becoming free of such limitation; information obtained by either party from a
third party having an independent right to disclose the information; information
that is available through discovery by independent research without use of or
access to the Confidential Information acquired from the other party;
information disclosed upon the order of a court or other authorized governmental
entity, or pursuant to other legal requirements – provided that prior to such
disclosure, the disclosing party shall first timely inform the other party of
such disclosure request so that the other party may seek a protective or
equivalent order for non-disclosure – and provided that the disclosing party
shall limit any such disclosure to the greatest extent permitted by law.

 
5

--------------------------------------------------------------------------------


(iii)
The persons performing services pursuant to this Agreement shall sign
Confidentiality Agreements binding each such person to the confidentiality
obligations set forth above.

 


(iv)
Nothing in this section restricts LWE’s obligation to fulfill its disclosure and
reporting obligations under the federal securities laws, including the
requirement to file a report of entry into this Agreement under form 8‑K and to
file a copy of this Agreement as an exhibit thereto.

 


(b)
No Solicitation. Husker Ag hereby warrants to LWE and LWE hereby warrants to
Husker Ag that each shall not, directly or indirectly, either for itself or for
any other person, firm or corporation solicit for employment, retain or employ
any present employee of the other party, or request, induce or advise any
employee to leave the employ of or cease affiliation with the other party.

 


(c)
The provisions as set forth in this Section 5 shall survive termination of this
Agreement for a period of three (3) years.

 
6.          INDEMNIFICATION. From and after the date hereof, and except as
otherwise provided for herein:
 


(a)
Husker Ag Indemnification of LWE. Husker Ag shall indemnify, defend and hold
harmless LWE against: (i) all losses, claims, damages, costs, expenses,
liabilities or judgments or amounts that are paid in settlement of or in
connection with any claim, action, suit, proceeding or investigation to the
extent the same is caused in whole or in part by Husker Ag, (ii) or, on account
of a breach of Husker Ag’s obligations hereunder.

 


(b)
LWE Indemnification of Husker Ag. LWE shall indemnify, defend and hold harmless
Husker Ag against: (i) all losses, claims, damages, costs, expenses, liabilities
or judgments or amounts that are paid in settlement of or in connection with any
claim, action, suit, proceeding or investigation to the extent the same is
caused in whole or in part by LWE, (ii) or, on account of a breach of LWE’s
obligations hereunder.

 
6

--------------------------------------------------------------------------------


(c)
Limitations on Indemnification Obligation. Neither LWE nor Husker Ag shall be
required to indemnify the other for any direct claim by the other that it has
suffered consequential damages or lost profits; nor shall the requirement to
indemnify extend to consequential damages or lost profits claimed by a third
party and which – but for this Section 6(c) – would be included in the
indemnification obligations listed at Sections 6(a) and 6(b) above.

 


(d)
Survival of Obligations. The provisions of this Section 6 shall survive the
termination of this Agreement.

 
7.          DISPUTE RESOLUTION. Any controversy, claim or dispute arising out of
or relating to this Agreement or the breach hereof, including a dispute arising
out of the negotiation, formation and execution of this Agreement, and the
interpretation of this Agreement (a “Dispute”) all be resolved as follows. Any
Dispute shall be initially escalated to the Board of Directors of Husker Ag and
the LWE Board. If such an escalation occurs after the LWE Board has members
appointed by Husker Ag, the Dispute shall be considered by the Husker Ag Board
members and the LWE Board members elected by other LWE unit holders. The party
with the Dispute shall provide a written request to the Boards or Board with a
request to meet during a thirty (30) period on at least one occasion, and the
first meeting shall occur within ten (10) business days of delivery of the
written request. The purpose of the meetings is to attempt in good faith to
achieve resolution of the Dispute. If resolution cannot be achieved through one
or more meetings, then the parties shall identify the mutually agreeable steps
to resolve the Dispute, if any, prior to pursuit of remedies available to the
parties at law and in equity. If the parties are unable to identify any such
mutually agreeable steps, then the parties may pursue remedies available at law
and in equity.
 
8.          FORCE MAJEURE. The performance of a party may be excused upon the
occurrence of a Force Majeure event. A Force Majeure event shall be fire, flood,
storm, act of God, governmental action or intervention, or other circumstance
which is beyond the reasonable control of the party claiming the event and which
renders the performance of this Agreement by a party hereto impossible. A party
affected by a Force Majeure event shall not be relieved of performance unless
such party has used reasonable efforts to remedy the conditions giving rise to
such event; and unless and until such party has given written notice of the
occurrence of such event. Either party may terminate this Agreement upon not
less than thirty (30) days prior written notice if the Force Majeure event has
been continuously in existence for a period of ninety (90) days.
 
9.           MISCELLANEOUS.
 


(a)
Independent Contractors. At all times during this Agreement, Husker Ag and its
employees shall be deemed independent contractors. Nothing herein shall be
construed to create a partnership, joint venture, agency, or any other form of
business relationship between Husker Ag and LWE. Husker Ag and LWE acknowledge
that their Agreement is strictly contractual in nature.

 
7

--------------------------------------------------------------------------------


(b)
Further Assurance. Each party agrees to execute and deliver all further
instruments, legal opinions and documents, and take all further action not
inconsistent with the provisions of this Agreement that may be reasonably
necessary to complete performance of a party’s obligations hereunder and to
effectuate the purposes and intent of this Agreement.

 


(c)
Notice. Any and all notices provided for herein shall be given in writing by
registered or certified mail, postage prepaid, which shall be addressed by
either party and delivered to the other at its then existing registered – with
the initial address for notice being as follows:

 
 
(i) 
If To Husker Ag:        


Husker Ag LLC
 


54048 Highway 20
 


Plainview, NE 68769




  (ii)
If To LWE:
         
Lincolnway Energy, LLC
   
59511 W. Lincoln Hwy
   
Nevada, IA 50201
   
Attn: Chairman of the Board





(d)
Binding Effect. This Agreement shall be binding upon the successors, legal
representatives and assigns of the parties hereto, all of whom, regardless of
the number of intervening transfers, shall be bound in the same manner as the
parties hereto.

 


(e)
No Assignment. This Agreement shall not be assigned by either party except upon
the written consent of the other party. Nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies
under or by reason of this Agreement.

 


(f)
Integration and Amendment. This Agreement supersedes and takes precedence over
any previous agreement entered into between the parties hereto, whether written
or oral, regarding the matters covered herein. This Agreement sets forth the
entire understanding of the parties and may not be amended, altered or modified
except by written agreement between the parties.

 


(g)
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement, or
affecting the validity or unenforceability of any of the other terms of this
Agreement in any other jurisdiction. In the event a term or provision is invalid
or unenforceable, a court or arbitrators (as the case may be) are granted the
authority to construe, interpret, or modify this Agreement in a manner which is
intended to remedy such invalidity or unenforceability while giving effect, to
the greatest extent possible, to all remaining terms and provisions hereof.

 
8

--------------------------------------------------------------------------------


(h)
No Waiver. Any waiver of any or terms and/or conditions of this Agreement by a
party shalt not be construed to be a general waiver of such terms and/or
conditions; and no waiver shall be effective absent the written agreement of the
parties.

 


(i)
Counterparts. This Agreement may be executed in one or more counterparts, all of
which, taken together, shall be deemed one and the same Agreement. Facsimile or
electronic signatures shall be deemed original signatures for all purposes.

 


(j)
Captions. The captions herein are inserted for the convenience of and shall be
ignored in the construction or interpretation hereof.

 


(k)
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Iowa.

 
IN WITNESS WHEREOF, each party hereto has executed this Agreement effective as
of the date first above written.
 
Husker Ag, LLC
 
LINCOLNWAY ENERGY, LLC
        By: /s/ Robert Brummels   By: /s/ Jeff Taylor  
Robert Brummels
   
Jeff Taylor
 
Its: Chairman of the Board
   
Its: Chairman of the Board





9

--------------------------------------------------------------------------------